DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/21 has been entered.
 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Currently: No limitation invokes interpretation under § 112(f). 

Claim Objections
Claim 1 is objected to because of the following informalities:  while the phrase “or biological matter thereof” appears to adequately refer to the immediately preceding “body fluid or tissue” so as not to be indefinite per se, in select reasonable readings an issue of clarity could nonetheless potentially be raised due to the term or biological matter of the body fluid or tissue’.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the term “in” should be amended to recite ‘wherein’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 and 8-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1, it is not clear whether the terms in parentheses are intended to be part of the claimed invention. 

Regarding claim 3, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The term "major" in claim 4 is a relative term which renders the claim indefinite.  The term "major" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

In claim 6, the term “the tube” lacks antecedent basis.
In claim 9 the term “the longitudinal axis” lacks antecedent basis. 

The term “an oval cross-section” in claim 14 is recited twice such that it is not clear whether said recitations are intended to refer to the same or distinct feature(s) / component(s).
 
Claim(s) 2-6 and 8-14 are rejected due to their dependence on claim 1. 
Claim(s) 5 and 8-10 are rejected due to their dependence on claim 3. 
Claim(s) 9-10 are rejected due to their dependence on claim 8. 
Claim(s) 14 is rejected due to its dependence on claim 13. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5-6, 8-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno (US 4274423 A – cited previously).

For claim 1, Mizuno teaches sensor assembly for in-vivo monitoring of a body fluid or tissue, [entire disclosure – see at least Fig. 3], comprising: 
a pressure sensor element [14-15] comprising a micro-electromechanical system [see col. 6 l. 65 – col. 7 l. 10] and arranged to detect a pressure of the body fluid or tissue in use; [discussed throughout cols. 4-8; see at least col. 4 l. 65 – col. 5 l. 10]; and 
a shield [10/11/11a-f] which surrounds the pressure sensor element in a way that the pressure sensor element is enclosed within an interior volume of the shield, [Fig. 3], in order to protect and to prevent distortion of the pressure sensor element in use; [throughout cols. 4-5];
wherein the pressure sensor element comprises a biocompatible thin film layer, [15’], for resisting corrosion and/or fouling of a surface of the pressure sensor element by the body fluid or tissue or biological matter thereof; [see col. 6 ll. 5-25]; 
the sensor assembly characterized in that the pressure sensor element [14-15] and the shield [10/11/11a-f] are in a fixed positional relationship with each other,  [See at least Figs. 3, 6, 13], the pressure sensor element being positionally fixed relative to the shield by a filler material [21-22] which fills a cavity in the interior volume of the shield, [Fig. 3], the filler material comprising a cured adhesive [where soft silicon of 21-22/11f’, being a polymer/elastomer, is a cured product]  that achieves said fixed positional relationship [e.g., where per col. 6 ll. 20-50, member 21 and seal 22 protect and position 14-15 in relation to catheter 10 and support member 11 (forming shield) — achieving a form of a fixed positional relationship]. 

For claim 2, Mizuno teaches a sensor assembly according to claim 1, wherein the filler material comprises a biocompatible adhesive.  [where silicone rubber 22 is a biocompatible adhesive].

For claim 3, Mizuno teaches a sensor assembly according to claim 1, wherein the shield comprises a tube, [10], optionally having an oval cross-section.  [See Fig. 4].
For claim 5, Mizuno teaches a sensor assembly according to claim 3, wherein the pressure sensor element is positioned adjacent to a first end opening of the tube.  [end of 10 shown in Fig. 3 filled by 11 / 11a where then 14-15 is adjacent to end of 10]. 

For claim 6, Mizuno teaches a sensor assembly according to claim 3, wherein the cured adhesive is arranged to seal a second end opening [12] of the tube so as to prevent the passage of the body fluid or tissue through the second end opening. [where then 11c and 11d could constitute the first opening of claim 5; more generally, the system shown in Fig. 3 has at least three openings where two of said three openings teach claim 6 (12 and either open end of 10)]. 

For claim 8, Mizuno teaches a sensor assembly according to claim 3, wherein the tube comprises a cut-out which forms an aperture [aperture filled by 22] which intersects the first end opening, the pressure sensor element being positioned below the aperture. [see Fig. 3]. 
For claim 9, Mizuno teaches a sensor assembly according to claim 8, wherein the cut-out is inclined relative to the longitudinal axis of the tube. [cutout in Figs. 3-5 has a slight incline as does 22].  

For claim 10, Mizuno teaches a sensor assembly according to claim 8, wherein the cut- out comprises a flat portion and a curved portion that is S-shaped in profile.   [see annotated Figs. 4-5 below with emboldened dashed line where shape of 12 formed by 22 in Fig. 3 has a flat and curved portion and thereby teaches the claim; see also/alternately Figs. 11-13]. 

    PNG
    media_image1.png
    290
    848
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    284
    849
    media_image2.png
    Greyscale
 

For claim 13, Mizuno teaches a sensor system, according to claim 1, further comprising: a catheter hose, [10], configured to connect to the shield of the sensor assembly. [i.e., proximal portion of 10 not shown in Fig. 3]. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of Kaneto (US 20060244177 A1 – cited previously).  
For claim 4, Mizuno fails to teach a flexible printed circuit board within the shield. However, consider that Mizuno does teach flexible circuit elements in within the tube [where flexible wires 20 reside in the interior of catheter 10 per Fig. 3].  
[Fig. 12] having a pressure sensing [¶113] element [50] connected to a printed circuit board [100] which is a flexible printed circuit board [entire disclosure – see at least abstract] which extends through an interior volume of a shield of the tube, [interior of 101 per Fig. 12], the pressure sensor element [50] being mounted [¶117] on a supporting portion [10A] of the flexible printed circuit board, a cured [¶116] adhesive [8] filling a major portion of the interior volume of the tube, [Fig. 12 where resin 8 fills “a major portion” of interior of 101], a portion of each of the flexible printed circuit board and the pressure sensor element being embedded in the cured adhesive [where terminal 20 / 11A and edges of sensor 50 are embedded in resin 8 as shown in Fig. 12] such that the flexible printed circuit board and the pressure sensor element are held in said fixed relationship with the shield. [verbatim discussion of fixing of sensor 50 and electronics thereof per ¶¶117-118 (i.e., holding in fixed relationship)].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the electronics within the tube of Mizuno (including the interior shield volume of Mizuno) to incorporate the flexible printed circuit board of Kaneto (and thereby the embedding of the flexible PCB and pressure sensor within the cured adhesive — i.e., the silicon of Mizuno in the shield volume area) in order to improve device operability, maneuverability, and ease of design.  As motivated by Kaneto ¶¶1-13. 

Claims 11-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of Masuda (machine translated JP2000292293A – previously cited).
Mizuno fails to teach the biocompatible thin film layer being between 20 to 200 nm and comprising Al2O3 + TiO2.  However, Masuda teaches a microelectronics pressure sensor, [entire disclosure – see at least abstract], which has a thin film layer of submicron thickness between 20 and 200 nm and comprising Al2O3 + TiO2.  [See ¶¶37-45 particularly ¶37, ¶41, and ¶43 teach a bonded thin film layer of (optionally) aluminum oxide, titanium dioxide (from bonding with sensor material), and is 20 to 1000 Angstroms in thickness (encompassing 20 to 200 nm thickness) (Examiner has provided an updated machine translation which shows ¶41 teaching the Angstrom units for thickness dimensions)].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the thin film layer of Mizuno to incorporate the material of Masuda (i.e., to incorporate aluminum oxide and titanium dioxide) in order to prevent corrosion.  As motivated by Mizuno (corrosion prevention detailed throughout entire disclosure — se perhaps most succinctly Mizuno ¶37).   Where, for claim 12 in particular, it is noted that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed layer thickness (20-200 nm).  Therefore, it would have been within the skill of the art, through routine experimentation, to realize the optimum layer thickness (i.e., in combining the teachings of Mizuno and Masuda) in order to provide the most effective corrosion resistant thin-film layer.  (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of Urion (US 5566680 A – previously cited). 
For claim 14, Mizuno teaches a sensor system according to claim 13, an end of the shield being insertable in an end of the catheter hose, [where 11 is insertable into 10], wherein the pressure sensor element is prevented from rotating about a longitudinal axis of the tube or cannula when the end of the shield is inserted in the end of the catheter hose [i.e., where 11 is in fixed relation to 10 and where 11 and 10 are adhered together].   Mizuno fails to teach (both) the shield and hose comprising an oval cross-section, the system comprising a tube or cannula having an oval cross-section for receiving the catheter hose, the catheter hose inserted in the tube or cannula.   Urion teaches a sensor system [entire disclosure – see at least abstract] comprising a catheter hose [50] and a tube or cannula [120], the hose and tube/cannula having an oval cross-section, [Figs. 21a-d], the hose insertable into the tube or cannula [50 within 120 per Figs 21a-d].   It would have been obvious to one of ordinary skill at the time the invention was filed to modify the hose, shield, and tube/cannula configuration of Mizuno to incorporate the tube/cannula and insertion shape configuration of Urion in order to allow proper positioning of the sensor.  As motivated by Urion col. 7 ll. 40-50, throughout col. 13 l. 60 – col. 16 l. 40. 

Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive.


    PNG
    media_image3.png
    732
    694
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    411
    698
    media_image4.png
    Greyscale

Examiner respectfully disagrees.   Applicant’s arguments herein appear to restate arguments set forth previously and to which Examiner accordingly reiterates response to these arguments in a similar fashion.  Notably, Applicant appears to conflate a degree of rigidity (or lack thereof) between the components of Mizuno with whether such components are in “fixed relationship” with one another.  Such an argument does not take into consideration the BRI of the term “fixed relationship” as recited in the claim(s) in question.  Because Mizuno teaches sensor 14 attached and affixed to member 11 (i.e., a form of “in fixed relationship”), the feature in question is well and reasonably anticipated.  Nowhere in the instant claims is there any language or recitation regarding the firmness or rigidity or (degree or lack of) elasticity of the “fixed relationship” between the pressure sensor element and the shield.  Whether or not positional relationship” as claimed.  Components may have a degree of flexibility and still be in a form of a fixed positional relationship — for example, the sensor 14-15 and shielding components 10-11 of Mizuno are not separated or disassembled or broken apart or fragmented during the describe surgical use (throughout Mizuno) and thereby can be said to be within a “fixed positional relationship” (i.e., the components are contained within the dimensions of the catheter / luminal body). 


    PNG
    media_image5.png
    490
    693
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    353
    702
    media_image6.png
    Greyscale

Examiner respectfully disagrees.  Examiner reiterates that any supposed intent (which appears to be a question perhaps of a teaching away) of design of Mizuno is not a proper basis for an argument regarding Mizuno lacking anticipation of the claim(s) under § 102 (teaching away only comes into question under § 103 obviousness rejections) nor is a degree of rigidity directly related to the BRI of the term “fixed relationship”.   See MPEP § 2131.05 included herein
2131.05    Nonanalogous or Disparaging Prior Art [R-08.2012]
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

"Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). See also State Contracting & Eng’ g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1068, 68 USPQ2d 1481, 1488 (Fed. Cir. 2003) (The question of whether a reference is analogous art is not relevant to 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The prior art was held to anticipate the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(claimed composition that expressly excluded an ingredient held anticipated by reference composition that optionally included that same ingredient); see also Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) (Claimed composition was anticipated by prior art reference that inherently met claim limitation of "sufficient aeration" even though reference taught away from air entrapment or purposeful aeration.).
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

(emphasis). 


    PNG
    media_image8.png
    482
    694
    media_image8.png
    Greyscale

Examiner respectfully disagrees.  Again, similar to above, the question of whether Mizuno allegedly teaches that the sensor lacks a degree of rigidity is separate from whether the feature of a “fixed relationship” is present in the embodiments of Mizuno under BRI.  To wit: Mizuno can teach an elastic movement in the sensing region of catheter 10 as shown in Fig. 3 and still teach a form of a “fixed relationship” between sensor 14 and member 11.  A rigid connection is not the same as a fixed relationship.   Applicant has not actively claimed a ‘hardness’ or “rigidity” or “inelasticity” so as to distinguish from the teachings of Mizuno.  Accordingly, any supposed distinction In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   Notably, the cited references suggest catheter pressure sensor arrangements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791